Citation Nr: 1222064	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle sprain.

2.  Entitlement to service connection for residuals of a left ankle sprain.

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1998 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified in April 2012 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO. A  transcript of that hearing has been included in the claims file.

The issues of service connection for residuals of a right ankle disorder, residuals of a left ankle disorder, a right knee disability, a left knee disability, a right shoulder disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

At the April 2012 hearing, the Veteran, through his representative, withdrew his appeal of entitlement to service connection for irritable bowel syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his representative, withdrew this appeal at the April 2012 hearing, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for irritable bowel syndrome is dismissed.





REMAND

At the April 2012 hearing the Veteran's representative indicated that recent VA treatment records that have not yet been associated with the claims file contain diagnoses of degenerative joint disease in the ankles and knees.  The Veteran testified that he has also received VA treatment for his right shoulder.  The claims file does not contain VA treatment records for the period after August 2010.  The VCAA requires that VA obtain the VA treatment records, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain such records would be futile.  38 U.S.C.A. § 5103A(b)(3).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or is otherwise reasonably raised by the record.  A request for a TDIU is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Id. at 453-54.  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  The Veteran testified at the April 2012 hearing that his service-connected anxiety prevented him from working inside and around people.  Furthermore, he testified that his knees and other physical disabilities prevent him from working outside.

Since entitlement to a TDIU is part of the Veteran's claim, even though there is not an increased rating claim currently before the Board, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the agency of original jurisdiction for proper development and adjudication.  Furthermore, entitlement to TDIU is intertwined with the service connection claims that are being remanded herein.  Therefore, this issue cannot be decided at this time.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); Tyrues v. Shinseki, 23 Vet. App. 166 (2009).  On remand, the Veteran should be notified of the information and evidence needed to substantiate a TDIU claim.  
Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the Veteran's TDIU claim. A copy of the notice letter should be included in the claims file.

2.  Request a copy of the Veteran's VA treatment records from the VA Medical Center in Huntington, West Virginia and all associated outpatient clinics from August 2010 to the present.

3.  After all appropriate development above has been accomplished, review the record, including any newly acquired evidence, and adjudicate the claims on appeal.  If any benefits sought on appeal remains denied, the provide a Supplemental Statement of the Case to the Veteran and his attorney, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


